         Case 1:20-cv-11358-ADB Document 71 Filed 03/31/21 Page 1 of 14




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 SAVANNAH KINZER, HALEY EVANS, and
 CHRISTOPHER MICHNO,

                                Plaintiffs,           CIVIL ACTION NO. 1:20-cv-11358-ADB

  v.

  WHOLE FOODS MARKET, INC.,

                               Defendants.

        DEFENDANT WHOLE FOODS MARKET, INC.’S ANSWER AND
  AFFIRMATIVE DEFENSES TO PLAINTIFFS’ SECOND AMENDED COMPLAINT

       Defendant Whole Foods Market, Inc. (“Defendant,” “Whole Foods,” or the “Company”),

by and through its counsel, Morgan Lewis & Bockius LLP, hereby responds to the allegations of

the Second Amended Complaint (the “Complaint”) filed by Plaintiffs Savannah Kinzer, Haley

Evans, and Christopher Michno (collectively, “Plaintiffs”) as follows:

       1.      Defendant admits that, due to the onset of the global coronavirus pandemic, some

grocery store workers and other workers in the United States are required to wear face masks at

work. Defendant further admits that, following the death of George Floyd in 2020 and related

demonstrations and/or protests, certain people have been showing their support for the Black Lives

Matter movement, and that certain Whole Foods employees in stores in various parts of the United

States in certain instances began wearing face masks with the message “Black Lives Matter.”

Defendant lacks knowledge or information sufficient to form a belief as to the truth or accuracy of
         Case 1:20-cv-11358-ADB Document 71 Filed 03/31/21 Page 2 of 14




the remaining allegations in Paragraph 1 of the Complaint, and, on that basis, denies those

allegations.1

       2.       Defendant admits that Whole Foods is a wholly owned subsidiary of Amazon.com,

Inc. (“Amazon”), and that Whole Foods and Amazon have publicly supported the black

community and meaningful change in the world. Defendant further admits that certain employees

received attendance “points” when they left work early after refusing to wear a compliant face

mask, and that employees with excessive attendance “points” could be subject to termination of

their employment. Defendant denies the remaining allegations set forth in Paragraph 2 of the

Complaint.

       3.       Defendant admits that demonstrations were held at certain Whole Foods stores, that

certain Whole Foods employees attended some of those demonstrations, and that some

demonstrators showed support for the Black Lives Matter movement. Defendant lacks knowledge

or information sufficient to form a belief as to the truth or accuracy of the remaining allegations in

Paragraph 3 of the Complaint, and, on that basis, denies those allegations.

       4.       Defendant admits that Whole Foods terminated the employment of Ms. Kinzer,

effective July 21, 2020, and that Ms. Kinzer emailed her Whole Foods store manager on July 18,

2020, attaching copies of administrative complaints directed to the U.S. Equal Employment

Opportunity Commission (“EEOC”) and the National Labor Relations Board (“NLRB”).

Defendant lacks knowledge or information sufficient to form a belief as to the truth or accuracy of



1
        To the extent a response is needed to Plaintiffs’ footnote 1 following Paragraph 1 of the
Complaint, the allegations that reference docket entries in this matter purport to characterize
written documents that speak for themselves. The Court is respectfully referred to those
documents for their contents. The remaining allegations in footnote 1 of the Complaint relate to
Plaintiffs’ waiver of dismissed claims and constitute legal conclusions to which no response is
required.

                                                  2
         Case 1:20-cv-11358-ADB Document 71 Filed 03/31/21 Page 3 of 14




the allegations in Paragraph 4 of the Complaint regarding Ms. Kinzer’s role in protests in

Cambridge, Massachusetts, and, on that basis, denies those allegations.          Furthermore, the

allegations in Paragraph 4 of the Complaint related to Ms. Kinzer’s email, her administrative

complaints filed with the EEOC and NLRB, and her allegations in the instant Complaint purport

to characterize written documents that speak for themselves, and, therefore, those allegations are

denied. The Court is respectfully referred to those documents for their contents. Defendant denies

the remaining allegations set forth in Paragraph 4 of the Complaint.

       5.      Defendant admits that Ms. Evans is a former employee of a Whole Foods entity not

named as a party in this case, that she worked at the Company’s store in Marlton, New Jersey, that

Whole Foods terminated her employment on August 1, 2020, and that the termination decision

was based on attendance infractions that violated of Whole Foods’ attendance policy. Defendant

denies the remaining allegations set forth in Paragraph 5 of the Complaint.

       6.      Defendant admits that Mr. Michno is a former employee of a Whole Foods entity

not named as a party in this case, that he worked at the Company’s store in Berkeley, California,

that Whole Foods terminated his employment on September 13, 2020, and that the termination

decision was based on his violations of Defendant’s dress code policy after many warnings.

Defendant denies the remaining allegations set forth in Paragraph 6 of the Complaint.

       7.      Defendant admits that Plaintiffs assert claims in this matter under Title VII of the

Civil Rights Act of 1964 (“Title VII”). Defendant denies the remaining allegations set forth in

Paragraph 7 of the Complaint.

       8.      Defendant admits that Plaintiffs seek certain relief in this matter, including

injunctive relief and monetary damages. Defendant denies the remaining allegations set forth in

Paragraph 8 of the Complaint.



                                                3
         Case 1:20-cv-11358-ADB Document 71 Filed 03/31/21 Page 4 of 14




                                           PARTIES

       9.      Defendant admits that Ms. Kinzer worked for a Whole Foods entity not named as

a party in this case at the Company’s River Street store in Cambridge, Massachusetts until the

termination of her employment on July 21, 2020. Defendant lacks knowledge or information

sufficient to form a belief as to the truth or accuracy of the allegations in Paragraph 9 of the

Complaint regarding where Ms. Kinzer currently resides, and, on that basis, denies those

allegations.

       10.     Defendant admits that Ms. Evans worked for a Whole Foods entity not named as a

party in this case at the Company’s store on Route 73 North in Marlton, New Jersey until the

termination of her employment on August 1, 2020. Defendant lacks knowledge or information

sufficient to form a belief as to the truth or accuracy of the allegations in Paragraph 10 of the

Complaint regarding where Ms. Evans currently resides, and, on that basis, denies those

allegations.

       11.     Defendant admits that Mr. Michno worked for a Whole Foods entity not named as

a party in this case at the Company’s store in Berkeley, California until the termination of his

employment on September 13, 2020. Defendant lacks knowledge or information sufficient to form

a belief as to the truth or accuracy of the allegations in Paragraph 11 of the Complaint regarding

where Mr. Michno currently resides, and, on that basis, denies those allegations.

       12.     Defendant admits the allegations set forth in Paragraph 12 of the Complaint.

                                 JURISDICTION AND VENUE

       13.     The allegations in Paragraph 13 of the Complaint constitute legal conclusions to

which no response is required.



                                                4
         Case 1:20-cv-11358-ADB Document 71 Filed 03/31/21 Page 5 of 14




       14.     Defendant admits that a substantial part of the events giving rise to Ms. Kinzer’s

claim took place in Massachusetts. The allegations in Paragraph 14 of the Complaint related to

proper venue constitute legal conclusion to which no response is required. Defendant denies the

remaining allegations set forth in Paragraph 14 of the Complaint

                                    STATEMENT OF FACTS

       15.     Defendant admits that, due to the onset of the global coronavirus pandemic, some

grocery store workers and other workers in the United States are required to wear face masks at

work. Defendant lacks knowledge or information sufficient to form a belief as to the truth or

accuracy of the remaining allegations in Paragraph 15 of the Complaint, and, on that basis, denies

those allegations.

       16.     Defendant admits that, following the death of George Floyd in May 2020 and

related demonstrations and/or protests, certain people have been showing their support for the

Black Lives Matter movement. Defendant lacks knowledge or information sufficient to form a

belief as to the truth or accuracy of the remaining allegations in Paragraph 16 of the Complaint,

and, on that basis, denies those allegations.

       17.     Defendant admits that, in 2020, some Whole Foods employees at certain of its

stores in the United States began wearing face masks and other apparel and/or accessories with the

message “Black Lives Matter.” Defendant denies the remaining allegations set forth in Paragraph

17 of the Complaint.

       18.     Defendant admits that, in 2020, some employees at certain Whole Foods stores in

the United States began wearing face masks and other apparel and/or accessories with the message

“Black Lives Matter.” Defendant lacks knowledge or information sufficient to form a belief as to




                                                5
         Case 1:20-cv-11358-ADB Document 71 Filed 03/31/21 Page 6 of 14




the truth or accuracy of the remaining allegations in Paragraph 18 of the Complaint, and, on that

basis, denies those allegations.

        19.     Defendant admits that Whole Foods has expressed support for inclusivity and

equality. Defendant lacks knowledge or information sufficient to form a belief as to the truth or

accuracy of the allegations in Paragraph 19 of the Complaint regarding what “employees

expected,” and, on that basis, denies those allegations. Defendant denies the remaining allegations

set forth in Paragraph 19 of the Complaint.

        20.     Defendant admits that, following the death of George Floyd and ensuing protests

in the United States, Defendant added a message to its website condemning racism.                  The

allegations in Paragraph 20 of the Complaint related to content on Whole Foods’ website purport

to characterize a writing that speaks for itself, and the Court is respectfully referred to that writing

for its contents. Defendant lacks knowledge or information sufficient to form a belief as to the

truth or accuracy of the remaining allegations in Paragraph 20 of the Complaint, and, on that basis,

denies those allegations.

        21.     Defendant admits that, following the death of George Floyd and ensuing protests

in the United States, Amazon, Whole Foods’ parent company, posted messaging on its website

related to the Black Lives Matter movement, and that Amazon CEO Jeff Bezos posted related

content on his Instagram account. The allegations in Paragraph 21 of the Complaint related to

content on Amazon’s website and Mr. Bezos’s Instagram account purport to characterize writings

that speak for themselves, and the Court is respectfully referred to those writings for their

contents.2


2
        To the extent a response is needed to Plaintiffs’ footnote 2 following Paragraph 21 of the
Complaint, the footnote refers to an Instagram account that speaks for itself. The Court is
respectfully referred to that writing for its contents.

                                                   6
         Case 1:20-cv-11358-ADB Document 71 Filed 03/31/21 Page 7 of 14




       22.     Defendant admits that certain employees received attendance “points” when they

left work early after refusing to comply with Whole Foods’ dress code policy, and that employees

with excessive attendance “points” could be subject to termination of their employment.

Defendant further admits that some employees were subject to “corrective counseling” if they

insisted on wearing a face mask that displayed messaging in violation of Whole Foods’ dress code

policy. Defendant denies the remaining allegations set forth in Paragraph 22 of the Complaint.

       23.     Defendant admits that employees at Whole Foods’ River Street store in Cambridge,

Massachusetts, including Ms. Kinzer, left work early after insisting on wearing face masks that

displayed messaging in violation of Whole Foods’ dress code policy, that those employees

received attendance “points,” and that employees with excessive attendance “points” could be

subject to termination of their employment. Defendant denies the remaining allegations set forth

in Paragraph 23 of the Complaint.3

       24.     Defendant admits that Whole Foods terminated Ms. Kinzer’s employment, and that

she was informed that her termination was due to the accumulation of attendance “points,” some

of which were assessed when she left work early after refusing to comply with Whole Foods’ dress

code policy. Defendant lacks knowledge or information sufficient to form a belief as to the truth

or accuracy of the allegations in Paragraph 24 of the Complaint regarding Ms. Kinzer’s role in

protests outside the River Street store, and, on that basis, denies those allegations. Defendant

denies the remaining allegations set forth in Paragraph 24 of the Complaint.

       25.     Defendant admits that Whole Foods terminated Ms. Kinzer’s employment,

effective July 21, 2020, based on an accumulation of attendance points that predated the


3
        To the extent a response is needed to Plaintiffs’ footnote 3 following Paragraph 23 of the
Complaint, the footnote refers to a newspaper article that speaks for itself. The Court is
respectfully referred to that writing for its contents.

                                                7
         Case 1:20-cv-11358-ADB Document 71 Filed 03/31/21 Page 8 of 14




termination, and that Ms. Kinzer emailed her store manager for the River Street store on July 18,

2020, attaching copies of administrative complaints directed to the EEOC and NLRB. Defendant

denies the remaining allegations set forth in Paragraph 25 of the Complaint.

       26.     Defendant admits that Ms. Evans worked at the Company’s store in Marlton, New

Jersey, that in June and July 2020, Ms. Evans left work after refusing to wear a face mask that

complied with Whole Foods’ dress code policy, that Whole Foods terminated Ms. Evans’

employment on August 1, 2020, and that she joined this case as a named plaintiff on July 31, 2020.

Defendant denies the remaining allegations set forth in Paragraph 26 of the Complaint.

       27.     Defendant admits that Ms. Evans stated to a Whole Foods manager that a co-worker

had made a remark that she believed was racially insensitive a year earlier and remained employed

by Whole Foods, but she was not allowed to wear a face mask that violated Whole Foods’ dress

code policy. Defendant lacks knowledge or information sufficient to form a belief as to the truth

or accuracy of the allegations in Paragraph 27 of the Complaint regarding what Ms. Evans

“observed,” and, on that basis, denies those allegations.      Defendant denies the remaining

allegations set forth in Paragraph 27 of the Complaint.

       28.     Defendant admits that Ms. Evans met with the store manager of the Marlton, New

Jersey store on August 1, 2020 and provided a copy of the first amended complaint in this matter.

Defendant denies the remaining allegations set forth in Paragraph 28 of the Complaint.

       29.     Defendant admits that Mr. Michno worked for Whole Foods at its store in Berkeley,

California, and that the Company terminated his employment on September 13, 2020. Defendant

lacks knowledge or information sufficient to form a belief as to the truth or accuracy of the

allegations in Paragraph 29 of the Complaint regarding when Mr. Michno began wearing a face




                                                8
         Case 1:20-cv-11358-ADB Document 71 Filed 03/31/21 Page 9 of 14




mask with Black Lives Matter messaging, and, on that basis, denies those allegations. Defendant

denies the remaining allegations set forth in Paragraph 29 of the Complaint.

       30.     Defendant admits that Whole Foods issued “corrective counseling” to Mr. Michno

for violating Whole Foods’ dress code policy. The allegations in Paragraph 30 of the Complaint

related to the “corrective counseling” Mr. Michno received purport to characterize a written

document that speaks for itself, and, therefore, those allegations are denied. The Court is

respectfully referred to that document for its contents. Defendant denies the remaining allegations

set forth in Paragraph 30 of the Complaint.

       31.     Defendant admits that, in July 2020, Mr. Michno and other Whole Foods employees

participated in a protest outside the Company’s store in Berkeley, California, that certain protestors

carried signs, and that some of the protests were referenced in social media posts and news articles.

The allegations in Paragraph 31 of the Complaint related to protest signs purport to characterize

written documents that speak for themselves, and, therefore, those allegations are denied. The

Court is respectfully referred to those documents for their contents. Defendant lacks knowledge

or information sufficient to form a belief as to the truth or accuracy of the remaining allegations in

Paragraph 31 of the Complaint, and, on that basis, denies those allegations.

       32.     Defendant admits that on or about September 6, 2020, Mr. Michno wore a face

mask with Black Lives Matter messaging to work at Whole Foods. Defendant further admits that

Mr. Michno had a conversation with his Store Team Leader during which he said that he was not

proud of working for Whole Foods anymore. Defendant lacks knowledge or information sufficient

to form a belief as to the truth or accuracy of the remaining allegations in Paragraph 32 of the

Complaint, and, on that basis, denies those allegations.




                                                  9
        Case 1:20-cv-11358-ADB Document 71 Filed 03/31/21 Page 10 of 14




       33.     Defendant admits that Mr. Michno received a final “corrective counseling” for

violating Whole Foods’ dress code policy on September 9, 2020. The allegations in Paragraph 33

of the Complaint related to the “corrective counseling” Mr. Michno received purport to

characterize a written document that speaks for itself, and, therefore, those allegations are denied.

The Court is respectfully referred to that document for its contents. Defendant denies the

remaining allegations set forth in Paragraph 33 of the Complaint.

       34.     Defendant admits that, on September 9, 2020, Mr. Michno spoke to a Whole Foods

regional human resources manager by phone. Defendant denies the remaining allegations set forth

in Paragraph 34 of the Complaint.

       35.     Defendant admits that Whole Foods terminated Mr. Michno’s employment on

September 13, 2020. Defendant denies any remaining allegations set forth in Paragraph 35 of the

Complaint.

                    EXHAUSTION OF ADMINISTRATIVE REMEDIES

       36.     Defendant admits that Ms. Kinzer and Ms. Evans filed Charges of Discrimination

with the EEOC. Defendant lacks knowledge or information sufficient to form a belief as to the

truth or accuracy of the allegations in Paragraph 36 of the Complaint regarding whether Mr.

Michno filed a Charge of Discrimination with the EEOC. The remaining allegations set forth in

Paragraph 36 of the Complaint constitute legal conclusions to which no response is required. To

the extent a response is required, Defendant denies those allegations.

                                           COUNT I
                                         RETALIATION

       Defendant denies the allegations in the unnumbered paragraph in Count I of the Complaint.




                                                 10
         Case 1:20-cv-11358-ADB Document 71 Filed 03/31/21 Page 11 of 14




                                           JURY DEMAND

        To the extent a response to the allegations set forth in the unnumbered Paragraph following

“JURY DEMAND” is required, Defendant admits that Plaintiffs seek a trial by jury, but deny that

they are entitled to a jury trial as to some or all of their claims for relief.

        To the extent a response to the allegations set forth in the “WHEREFORE” clause

following the “JURY DEMAND” is required, Defendant admits that Plaintiffs seek certain relief

in this matter but denies that they are entitled to any such relief, including, but not limited to, that

which is set forth in subparagraphs 1 to 8.

                                    AFFIRMATIVE DEFENSES

        Defendant asserts the following defenses without conceding that it bears the burden of

proof as to any of the following defenses. Defendant reserves the right to assert such additional

defenses that may appear and prove applicable during the course of this litigation and its continued

investigation:

        1.       The claims are barred, in whole or in part, to the extent Plaintiffs failed to exhaust,

timely and properly, all necessary administrative, statutory and/or jurisdictional remedies or

prerequisites.

        2.       Defendant’s actions with respect to Plaintiffs were at all times based on legitimate,

non-discriminatory and non-retaliatory reasons.

        3.       Defendant’s actions with respect to Plaintiffs were at all times based on bona fide

factors other than protected activity.

        4.       Defendant denies that Plaintiffs possessed a good-faith belief that any violation of

Title VII had occurred or was imminent.




                                                    11
           Case 1:20-cv-11358-ADB Document 71 Filed 03/31/21 Page 12 of 14




       5.        Defendant denies that any protected activity played a role in the employment

decisions related to Plaintiffs, and states that even if one or more persons had harbored a retaliatory

motive, the same decisions would have been reached anyway for legitimate and non-retaliatory

reasons.

       6.        Defendant acted at all times in good faith efforts to comply with Title VII, and at

all relevant times acted reasonably, in good faith, and without malice based upon relevant

information and facts and circumstances known by Defendant at the time Defendant acted.

Defendant is not vicariously liable for punitive damages for any decision of its managerial agents

that were contrary to these good efforts.

       7.        Plaintiffs are not entitled, on the law or the facts, to any of the damages claimed,

including, but not limited to, punitive or penalty damages.

       8.        To the extent that Plaintiffs have failed to mitigate their alleged damages, their

claims and remedies are diminished or barred.

                                  RESERVATION OF RIGHTS

           WHEREFORE, Defendant respectfully requests that judgment be entered in its favor, and

that it be awarded costs and such other and further relief as the Court may deem just and proper.




                                                  12
      Case 1:20-cv-11358-ADB Document 71 Filed 03/31/21 Page 13 of 14




Dated: March 31, 2021    DEFENDANT WHOLE FOODS MARKET, INC.

                         By counsel,

                         /s/ Julie V. Silva Palmer
                         Julie V. Silva Palmer, BBO# 676788
                         julie.palmer@morganlewis.com
                         MORGAN, LEWIS & BOCKIUS LLP
                         One Federal Street
                         Boston, Massachusetts 02119
                         Telephone: (617) 341-7277
                         Facsimile: (617) 341-7701

                         Anne Marie Estevez (pro hac vice)
                         annemarie.estevez@morganlewis.com
                         MORGAN, LEWIS & BOCKIUS LLP
                         200 South Biscayne Boulevard, Suite 5300
                         Miami, Florida 33131
                         Telephone: (305) 415-3000
                         Facsimile: (305) 415-3001

                         Michael L. Banks (pro hac vice)
                         Julia S. Sturniolo (pro hac vice)
                         michael.banks@morganlewis.com
                         julia.sturniolo@morganlewis.com
                         MORGAN, LEWIS & BOCKIUS LLP
                         1701 Market Street
                         Philadelphia, Pennsylvania 19103
                         Telephone: (215) 963-5000
                         Facsimile: (215) 963-5001

                         Terry D. Johnson (pro hac vice)
                         terry.johnson@morganlewis.com
                         MORGAN, LEWIS & BOCKIUS LLP
                         502 Carnegie Center
                         Princeton, New Jersey
                         Telephone: (609) 919-6600
                         Facsimile: (609) 919-6701

                         Attorneys for Defendant




                                       13
        Case 1:20-cv-11358-ADB Document 71 Filed 03/31/21 Page 14 of 14




                                CERTIFICATE OF SERVICE

       I, Julie V. Silva Palmer, hereby certify that on the March 31, 2021, a true and correct copy

of the foregoing was served on all counsel of record via ECF.


                                             /s/ Julie V. Silva Palmer
                                             Julie V. Silva Palmer




                                               14
